Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION

This action is in response to the claimed listing filed on 03/28/2022, as request for Continued Examiner under 37 CFR 1.114.
Claims 1-3, 5-20 are pending. 
Response to Arguments
This is in response to the argument remarks filed in the request for Continued Examiner.
Claims 1-3, 5-6 are allowed as indicated in the Advisory action mailed on 02/23/2022.
Claims 7-20 remain the same and unamended and will be addressed in the office action. In this action, claims 7-16, 18 are provided with the same rejection as they appeared in the Final mailed on 11/26/2021. It should be noted that claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. THE ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  
- Regarding the argument to claim 16, Applicant submitted the specification [0082] [0086] [0092] for the supports of ‘first implementation’ and ‘second implementation’, and ‘corresponding behaviors’ as they are recited in the claim and, and generally submitted the getField, putField, and similarly of read and write in Fig. 4, and Fig. 5 do not meet the limitations as recited.
Exminer respectfully disagrees. 
-For claim 16, the claim is directed to the system having the limitations to perform the method of claim 1, and that the Office Action has identified the limitations to the teaching Schoeberl with Listing 2, and the associated text in the page. The listing shows Methods getField (ref, index) and putField(ref, value, index) map to the JVM bytecodes getfield and putfield for performing the pauseless collection corresponding to read/write, copy read/copy write.
getField(ref, index)/ bytecodes getfield and putField(ref, value, index)/ bytecodes putfield 
are “corresponding behavior” because they use ref and index correspondingly as input, and they have the corresponding state because they are used to perform read and write such as the process of mark-sweep Garbage Collection. 
It should be noted that the text [0088] gives only a broad example to coresponding behaviors as "two implementations that have corresponding behaviors will process those inputs and/or change the state of the computer in a substantially identical manner". This is broad, and thus the functionality of getField(ref, index)/ bytecodes getfield and putField(ref, value, index)/ bytecodes,  or the implementations in Figs 4-5,  encompasses “corresponding behavior” in light of the specification. 
At first, in the specification, 
[0080]
“For example, one implementation of each function may implement a read barrier for each read access to an object, and may be active only during the Overwrite Roots Phase (block 262). Another implementation of each function may omit such a read barrier but otherwise have corresponding behaviors from the perspective of the application. In the illustrated embodiment, for example, translations of Java bytecodes to machine code may implement read barriers by translating getfield and getstatic instructions with reference fields, and the aaload instruction, to all include an extra indirection through the referenced object's gc_pointer field.”

According to the portion above, read barrier or getfield is an implementation in a function. 
aaload is another implementation. Both have corresponding behaviors.
In term of programming, read, get have the same meaning. Load has the meaning of write.
The two implementations in the function as of claim is similarly to the Read request, write request or copy read, copy write in Fig.4 and Fig. 5. 
The listing 2 is only the code that presents the tasks of garbage collectors to the Fig. 4 or Fig. 5.
In light of the specification, the geField and putField and they are similarly to read barrier, or getfield aaload mentioned in the specification.

Here in 
“[0088] Two implementations of a function may be considered to have corresponding
behaviors when those two implementations operate in the same manner from the
perspective of the application within which they are included, i.e., given the same inputs
and/or state of a computer when executed, two implementations that have corresponding
behaviors will process those inputs and/or change the state of the computer in a
substantially identical manner.
[0089] Furthermore, the garbage collection-related operations that can be implemented
differently in different implementations may include any operations that are incorporated
into a function for the purpose of interacting with or otherwise supporting garbage
collection for memory allocated to an application. For example, read and write barriers
may be considered to be types of garbage collection-related operations; however, they are
not exclusive, and other types of garbage collection-related operations may be used in
various embodiments, including operations such as fetching a non-pointer value from
memory, fetching a pointer value from memory, storing a non-pointer value to memory,
storing a pointer value to memory, allocating a new object, initializing the fields of a
newly allocated object, etc. Moreover, the types of garbage collection-related operations
implemented by different implementations may vary from one another in other manners,
e.g., based upon implementing different types of read and/or write barriers on different
implementations, performing different sub-operations when handling read and/or write
barriers in different implementations, reading and/or storing different data, etc.”

The text portions in specification merely provide generics without any specifics about the terms of the limitations. There are no references to drawings to clarify the first and second implementation in a function. The mention of “corresponding behaviors” appears referred to read write barriers which are the actions of garbage collection. Accordingly, getField and putField, read request, copy request, or copy read, copy write, are the implementations in light of the specification, and they are in a function to perform garbage collection and they have corresponding behaviors, just like the specification refers the read and write barriers .
In the contention of getField and putField, Applicant provides no explanations, but merely directly to the specification for “implementation”, and “corresponding behaviors”.
It should be noted that, in the previous office action, the claims 16-18 are tied to claims 1-3. However, current claim 1 is amended to include the allowable subject matter while the Claim 16 is not. Therefore, the argument would not be persuasive.
In this action claim 17 will be allowable, claims 16, 18 will remain with the same rationale as it addressed in the previous claims 1 and 3 before amending claim 1 to incorporate the allowable subject matters. 
 
-With regards to the argument to claim 7-15, Applicant’s argument the claims 7-15 are generic and thus not persuasive. Therefore, the claims 7-15 remain rejected as presented in the Office Action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-15, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeberl et al., “Nonblocking Real-Time Garbage Collection”, 2010, ACM, 28 pages.
(Rationale of claims 1, 3 before amended is reproduced to claims 16, 18)
As per Claim 16: Schoeberl discloses, 
16. (Original) A system comprising:
a memory; and a processor coupled with the memory (standard element of a generic computer), the processor configured to perform pause-less garbage collection by:
incrementally performing garbage collection on a memory allocated to an
application over a plurality of garbage collection phases and during execution of
the application, 
(See Sec. 4, No blocking object copy, start @ p. 15, and see Fig. 5, p. 15, continued copy of read and write and See in sec. 5, Implementation, start @p. 17. A non-blocking copy that is incrementally performing garbage collector to a Java Application)
wherein the application includes a function 
(Such as a function in listing 2, p. 18, listing 2 is considered as a function/method implement in a Java application)

having first (getField, in the listing 2 or read request, or copy read  in Fig. 4, Fig. 5) and second implementations (putField, in the listing 2 or write request, or copy write  in Fig. 4, Fig. 5) thereof, the first and second implementations having corresponding behaviors with the second implementation thereof additionally performing one or more garbage collection-related operations therein;
(See Listing 2, and the associated text in the page, “Methods getField (ref, index) and putField(ref, value, index) map to the JVM bytecodes getfield and putfield”: read on first and second implementations and the getField() and putField() appear having corresponding behaviors with the second putField()  thereof )

executing the first implementation of the function in response to a first call made to the function during a first set of garbage collection phases from among the plurality of garbage collection phases; and
(See p. 18, the execution of getField (ref, index)), in the manner of read call in the Copy phase of GC, as in sec. 4 Nonblocking Object copy, p. 14-15)
executing the second implementation of the function in response to a second call made to the function during a second set of garbage collection phases from among the plurality of garbage collection phases.
(See p. 18, the execution of putField (ref, index)), in the manner of write call in the Copy phase of GC, as in sec. 4 Nonblocking Object copy, p. 14-15)


As per Claim 18: Regarding,
18. (Original) The system of claim 16, wherein the one or more garbage collection-related
operations includes one or more read barriers and/or one or more write barriers.
(See Fig. 5 in p. 15, with read copy and write copy)


As per Claim 7: Schoeberl discloses,
7. A method of generating a program compatible with a pause-less garbage collector that operates in a plurality of garbage collection phases, the method comprising:

receiving a first representation of a program, the first representation of the program including a plurality of functions; 
(Referred a Java class, program such as JOP)

and generating a second representation of the program from the first representation of the program,  
(Referred to Listing 2 in p. 18, Listing 2 is a snapshot in JOP’s of JVM having methods/functions such as getField(ref, index) or putField(ref, value, index); )

wherein generating the second representation of the program includes generating first and second implementations of each of the plurality of functions
(See Native.getField() and Native.putField() as first and second implementations)

the first and second implementations having corresponding behaviors with the second implementation thereof additionally performing one or more garbage collection-related operations therein, 
(See Listing 2, and the associated text in the page, Native.putField() and Native.getField()
appear having corresponding behaviors with the second Native.putField()  thereof )

wherein the first implementation of each of the plurality of functions is configured for execution when the pause-less garbage collector is operating in one of a first set of garbage collection phases among the plurality of garbage collection phases,
(See p. 18, the execution of Native.getField(), in the manner of read call in the Copy phase of concurrent GC, as in sec. 4 Nonblocking Object copy, p. 14-15)

and wherein the second implementation of each of the plurality of functions is configured for execution when the pause-less garbage collector is operating in one of a second set of garbage collection phases among the plurality of garbage collection phases.
(See p. 18, the execution of Native.putField(), in the manner of read call in the Copy phase of concurrent GC, as in sec. 4 Nonblocking Object copy, p. 14-15)

As per Claim 8: Regarding,
8. The method of claim 7, wherein the second representation of the program is a native executable representation.
(See in p. 18, Listing 2, e.g. Native.putField(), where Native is a native executable representation)

As per Claim 9: Regarding,
9. The method of claim 8, wherein the first representation of the program is an intermediate representation.
(See in p. 18, referred “Class Native”, or part JVM in Java)

As per Claim 10: Regarding,
10. The method of claim 9, wherein the first representation of the program is a bytecode representation.
(See in p. 18, referred JVM bytecode, where Listing 2 is a snap in JOP)

As per Claim 11: Regarding,
11. The method of claim 7, wherein the first representation of the program is a source code representation (See in p. 18, referred JVM bytecode, where Listing 2 is a snap in JOP)
and the second representation of the program is one of an intermediate representation or a native executable representation (See in p. 18, referred Native.getField, or Native.putField)
As per Claim 12: Regarding,
12. The method of claim 7, wherein generating the second representation further includes generating a plurality of preemption points in the second representation to facilitate preemption of the program by the pause-less garbage collector.
(See last line in p. 18, and Further in p. 19, “When a high priority task becomes ready, the GC thread will be preempted”)

As per Claim 13: Regarding,
13. The method of claim 7, wherein the one or more garbage collection-related operations for a first function among the plurality of functions includes a read barrier for a read access performed by the first function.
(See in sec. 5.1, p. 15: “…read-barrier is avoided by using a write barrier
and performing the object copy in the collector thread. Therefore, the collector is
concurrent and resembles the collectors…”, and thus See3 Fig. 5 as copy read)

As per Claim 14: Regarding,
14. The method of claim 7, wherein generating the first implementation for a first function among the plurality of functions includes directing a function call to a second function among the plurality of functions to the first implementation of the second function
(Referred to Listing 2, E.g. getField() is a first function then Native.getField() , and wherein generating the second implementation for the first function includes directing the function call to the second implementation of the second function.
(Referred Native.getField(), Native.putField() as a second implementation)

As per Claim 15: The rejection of claim has the same rationale as addressed in the method claim 7 above.
Allowable Subject Matter

Claims 1-3, 5-6 are allowed.
17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
May 6, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191